Exceptions overruled. These are three actions of tort to recover damages for the death of the plaintiff’s intestate and for property damage to his motor vehicle. They arose out of the same accident and were consolidated for trial. The eases are here upon the plaintiff’s exceptions to the allowance of the defendants’ motions for directed verdicts. The cases were first tried before an auditor who found that “. . . the plaintiff’s intestate was not in the exercise of due care . . .” and “. . . the plaintiff has not sustained the burden of proving negligence on the part of the defendants.” He then found for the defendants in each ease. Subsequently the cases were tried before a jury. At the trial the auditor’s report was read to the jury. Evidence was introduced on the issue of negligence on the part of the defendant Gardner. No evidence was introduced regarding the conduct of the plaintiff’s intestate. The auditor’s finding that the plaintiff’s intestate was not in the exercise of due care did not lose its “artificial legal force and compelling effect.” Cook v. Farm Serv. Stores, Inc. 301 Mass. 564, 566. See Wade v. Buchanan, 306 Mass. 318. Nor is the auditor’s finding rebutted by the statutory presumption that the person injured was in the exercise of due care. G. L. c. 231, § 85 (as amended through St. 1952, c. 533, § 1). Kneizys v. Stone, 297 Mass. 31, 33. There was no error.